DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The response submitted on July 5, 2022 has been entered in the above-identified application. Claims 8, 9, 14, 15, 16, 22, 23, 24, 28, 30, and 31 are canceled. Claims 1-7, 10-13, 17-21, 25-27, and 29 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	3.	Claims 1-7, 10-13, 17-21, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by THOMPSON et al. (US 2019/0211168 A1).  
 	THOMPSON et al. disclose display film that protects a display 
window and may survive flexing or folding tests.  The protective display film can 
include a layered structure including a layer of the cross-linked polyurethane 
acrylate material and hardcoat layer or hardcoated substrate layer disposed on 
the cross-linked polyurethane acrylate layer, for example.  These protective 
display film may withstand a bend radius of 5 mm or less. FIG. 2 is a schematic diagram side elevation view of an illustrative display film 20 that includes a hardcoat layer 15 (equivalent to the hardcoat composition of the claimed invention). The hardcoat layer 15 is disposed on the transparent polymeric substrate layer 12
(equivalent to the transparent substrate of the claimed invention), and the transparent polymeric substrate layer 12 separates the transparent cross-linked 
polyurethane acrylate layer 14 from the hardcoat layer 15. FIG. 3 is a schematic diagram side elevation view of an illustrative display film 30 that includes the construction of FIG. 2 with an optional adhesive layer 24 and release liners 22, 27 defining the outer surfaces of the illustrative display film 30.  The adhesive layer 24 is disposed on the transparent cross-linked polyurethane acrylate layer 14.  The transparent cross-linked polyurethane acrylate layer 14 separates the transparent polymeric substrate layer 12 from the adhesive layer 24. The adhesive layer 24 may be an optical adhesive. The hardcoat layer (meeting the limitations of claim 17) has a thickness of less than 50 micrometers or less than 40 micrometers.  The hardcoat layer has a thickness in a range from 2 to 30 micrometers, or from 2 to 15 micrometers, or from 3 to 10 micrometers (meeting the limitations of claim 18).  The hardcoat layer includes nanoparticles. Suitable hardcoats can include a variety of cured polymeric materials having inorganic nanoparticles.  These hardcoats can include but are not 
limited to (meth)acrylic based hardcoats, siloxane hardcoats, polyurethane 
hardcoats and the like. One preferable class of hardcoats include acrylic hardcoats comprising inorganic nanoparticles.  Such hardcoats can have a polymerizable resin 
composition comprising mixtures of multifunctional (meth)acrylic monomers
(equivalent to the one or more multifunctional (meth)acrylate monomers of the claimed invention). Useful multifunctional (meth)acrylate monomers and oligomers include: polyethylene glycol diacrylate, propoxylated neopentyl glycol diacrylate, tetraethylene glycol diacrylate, tricyclodecanedimethanol diacrylate, triethylene glycol diacrylate, tripropylene glycol diacrylate, ethoxylated triacrylates (e.g., ethoxylated 
trimethylolpropane triacrylate), and higher functionality (meth)acryl containing monomer such as dipentaerythritol pentaacrylate, pentaerythritol triacrylate, ethoxylated pentaerythritol tetraacrylate. In some embodiments, the hardcoat composition comprises at least one (e.g. solely) a crosslinking agent (meth)acrylate monomer comprising at least three (meth)acrylate functional groups.  In some embodiments, the crosslinking monomer comprises at least four, five or six (meth)acrylate functional groups. The hardcoat composition may include surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating.  The particles are typically substantially spherical in shape and relatively uniform in size.  The particles can have a substantially monodisperse size 
distribution or a polymodal distribution obtained by blending two or more 
substantially monodisperse distributions (equivalent to the nanoparticle mixture of the claimed invention). The inorganic oxide particles are typically non-aggregated (substantially discrete), as aggregation can result in precipitation of the inorganic oxide particles or gelation of the hardcoat. The hard coat composition may comprise a significant amount of surface modified inorganic oxide nanoparticles having an average (e.g. unassociated) primary particle size or associated particle size of at least 10, 20, 30, 40 or 50 nm and no greater than about 200, 175 or 150 nm.  The total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids. (meeting the concentration and particle size limitations of the claimed invention and hence meeting the limitations of claims 7 and 13). The hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles.  Such inorganic oxide nanoparticles typically having an average (e.g. unassociated) primary particle size or associated particle size of at least 1 nm or 5 nm and no greater than 50, 40, or 30 nm. It may be desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost (thus further teaching the use of a nanoparticle mixture). The inorganic nanoparticles of the hardcoat are preferably treated with a surface treatment agent.  Surface-treating the nano-sized particles can provide a stable dispersion in the polymeric resin.  In general, a surface treatment agent has a first end that will attach to the particle surface (covalently, ionically or through strong physisorption) and a second end that imparts compatibility of the particle with the resin and/or reacts with resin during curing.  Examples of surface treatment agents include alcohols, amines, carboxylic acids, sulfonic acids, phosphonic acids, silanes and titanates.  The preferred type of treatment agent is determined, in part, by the chemical nature of the metal oxide surface.  Silanes are preferred for silica and other for siliceous fillers.  The silane surface treatments comprise one or more alkoxy silane groups when added to the inorganic oxide (e.g. silica) dispersions.  The alkoxy silane group(s) hydrolyze with water (present in the nanoparticle dispersion) to form Si--OH, (hydroxy groups).  These SiOH groups then react with SiOH groups on the nano-silica surface to form silane surface treated nano-silica. In some embodiments, the inorganic oxide (e.g. silica) nanoparticles are separately surface modified with a (e.g. copolymerizable or non-polymerizable) silane surface treatment and the hardcoat comprises a mixture of both types of surface modified inorganic oxide (e.g. silica) nanoparticles.  In other embodiments, the inorganic oxide (e.g. silica) nanoparticles are concurrently surface modified with both a copolymerizable and a non-polymerizable silane surface treatment. The inorganic oxide (e.g. silica) nanoparticles comprise at least one 
copolymerizable silane surface treatment.  The copolymerizable silane surface treatment comprises a free-radically polymerizable group, such as a meth(acryl) 
or vinyl.  The free-radically polymerizable group copolymerizes with the free-radically polymerizable (e.g. (meth)acrylate) monomers of the hardcoat composition. Suitable (meth)acryl organosilanes include for example (meth)acryloy alkoxy silanes such as 3-(methacryloyloxy)propyltrimethoxysilane, 3-acryloylxypropyltrimethoxysilane, 
3-(methacryloyloxy)propylmethyldimethoxysilane, 3-(acryloyloxypropyl)methyl 
dimethoxysilane, 3-(methacryloyloxy)propyldimethylmethoxysilane, and 
3-(acryloyloxypropyl)dimethylmethoxysilane.  Suitable non polymerizable surface treatments include methyltrimethoxysilane, methyltriethoxysilane, propyltriethoxysilane, 
isopropyltriethoxysilane, isooctyltriethoxysilane, phenyltriemethoxy silane, 
cyanopropyltrimethoxysilane, and the like (thus meeting the surface treatment as recited in claims 2-6). The transparent polymeric substrate layer has a thickness greater than 10 micrometers or less than 200 micrometers (meeting the limitations of claim 20). The transparent polymeric substrate layer may be formed of any useful 
polymeric material that provides the desired mechanical properties (such as 
dimensional stability) and optical properties (such as light transmission and 
clarity) to the display film.  Examples of materials suitable for use in the 
polymeric substrate layer include polyesters (PET, PEN).  In one embodiment, the display film includes a transparent polymeric substrate layer (having a thickness in a range from 35 to 75 micrometers) and a transparent cross-linked polyurethane acrylate layer (having a thickness in a range from 100 to 200 micrometers) disposed on the transparent polymeric substrate layer.  A hardcoat layer (having a thickness is a range from 4 to 10 micrometers) is disposed on the transparent polymeric substrate layer. The display film may have a haze value of 2% or less, a clarity of 98% or greater, a yellow index or b* value of 5 or less. 
	With regards to the property limitations of claims 26 and 27, the Examiner takes the position that such properties are inherent in the materials taught by Thompson et al. given that the materials taught by Thompson et al. and that of the claimed invention are identical. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-7, 10-13, 17-21, 25-27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/603,979 (reference application), claims 1-20 of copending Application No. 17/604,791 (reference application), and claims 1-20 of copending Application No. 17/604,945 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the issued patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
5.	Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.  Applicants traverse the rejection of claims 1-7, 10-13, 17-21, 25-27, and 29 under 35 U.S.C. 102(a)(2) as being anticipated by THOMPSON et al. (US 2019/0211168 A1) and submit that Thompson includes broad teachings to multi-layer articles where one of those layers can be a hardcoat layer but does not teach or suggest a hardcoat composition with the specific ratio of reactive nanoparticles to non-reactive nanoparticles. Applicants state that what was discovered and is disclosed in the current disclosure is that this tight control of the ratio of reactive nanoparticles to non-reactive nanoparticles gives superior performance properties. Furthermore, Applicants argue that since Thompson only teaches broadly the use of nanoparticles and does not recognize the advantageous features of such nanoparticle mixtures, Thompson cannot anticipate the current claims 1 and 2.
In response, the Examiner would like to point out that, first, THOMPSON et al. specifically state that the hardcoat composition may include surface modified inorganic oxide particles that add mechanical strength and durability to the resultant coating and that the particles have a substantially monodisperse size distribution or a polymodal distribution obtained by blending two or more substantially monodisperse distributions  and the total concentration of inorganic oxide nanoparticles is typically a least 30, 35, or 40 wt-% solids and generally no greater than 90 wt-%, 80 wt-%, or 75 wt-% and in some embodiments no greater than 70 wt-%, or 65 wt-%, or 60 wt-% solids and the hardcoat composition may comprise up to about 10 wt-% solids of smaller nanoparticles, and that it is desirable to employ a mixture of inorganic oxide particle types to optimize an optical property, material property, or to lower that total composition cost  – on other words, teach all the limitations of claims 1 and 2.  Second, the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)) and thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)). Third, evidence of secondary considerations, such as unexpected results or commercial
success, is irrelevant to 35  U.S.C. 102 rejections and thus cannot overcome a rejection
so based (In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)). Hence, the rejection of claims 1-7, 10-13, 17-21, 25-27, and 29 under 35 U.S.C. 102(a)(2) as being anticipated by THOMPSON et al. (US 2019/0211168 A1) is maintained. 
	With regards to the provisional rejection of claim 1-7, 10-13, 17-21, 25-27, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/603,979 (reference application), claims 1-20 of copending Application No. 17/604,791 (reference application), and claims 1-20 of copending Application No. 17/604,945 (reference application), Applicants state that the claims of the current disclosure are directed to the use of specific mixtures of surface modified nanoparticles, where the described and claimed ratios of reactively functionalized nanoparticles to non-reactively functionalized nanoparticles produces unexpectedly good flexibility and that this is a very different concept from the claims of 17/603,979, 17/604,791, and 17/604,945. However, as pointed out above, although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the issued patent. 
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEEBA AHMED/Primary Examiner, Art Unit 1787